Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16-35 recite limitations not previously described in the original disclosure and are therefore new matter.
Claim 16 recites “an accessory for preparing an attachment of the grip to the site at the back of the object”. There is no support for such an accessory in the originally filed disclosure. The only reference to an accessory is for aesthetics or a utility function, and is not for preparing an attachment of the grip. These limitations are therefore new matter. Examiner believes this is meant be to the “instruction or aid” which is disclosed as being for preparing an attachment of 
Claim 17 recites “the accessory comprises an instruction or aid”. Similarly, as outlined above with claim 16, this is inconsistent with the accessory as described in the disclosure. There is no support for such an accessory and therefore this is new matter.
Claim 21 recites “the accessory includes access for a video”. There is no support for this limitation in the originally filed disclosure. There is no disclosure to such an accessory. Further, there is no disclosure for “access for a video”. These limitations are therefore new matter.
Claim 21 recites “An accessory for an attachable grip…comprising instruction or attachment aid for preparing an attachment of a grip…”. No such accessory is disclosed in the originally filed disclosure. These limitations are therefore new matter. The accessory disclosed in the originally filed disclosure is inconsistent with the accessory as claimed.
Claims 22-27, 29, and 32-35 recite “A package”, the originally filed disclosure provides no support for a package. These limitations are therefore new matter. 
Claim 23 recites “an accessory for preparing an attachment of the grip…”. There is no support for such an accessory in the originally filed disclosure. The only reference to an accessory is for aesthetics or a utility function, and is not for preparing an attachment of the grip. These limitations are therefore new matter. Examiner believes this is meant to be the “instruction or aid” which is disclosed as being for preparing an attachment of the grip. However, the use of the term accessory is inconsistent with the claimed accessory, and therefore this is new matter.
Claims 24 and 28 recite “the grip comprises a handheld object”. There is no support for this limitation in the originally filed disclosure. This is therefore new matter. Examiner believes this should be “the object comprises a handheld device”, as there is no disclosure as to the grip comprising a handheld device.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the grip” in line 3. This limitation lacks antecedent basis because the finger grip is previously only recited functionally (A kit for an attachable grip). Examiner has interpreted “the grip” in line 3 to read “a grip” so as to positively recite the grip and clearly provide antecedent basis.
Claim 16 is unclear as to what is meant by “an accessory”, because the accessory defined to in the specification is only for aesthetic or utility function and is not defined as an instruction or aid (as required by dependent claim 17) or for preparing an attachment of the grip. For purposes of examination, an accessory has been interpreted to mean “an instruction or aid”. 
Claim 21 is unclear as to what is intended to be claimed. The claims appear to only recite the grip functionally, but provides significant detail with respect to the grip. It is therefore unclear if the grip is intended to be positively recited. For purposes of examination, Examiner has interpreted the grip as being positively recited. Clarification of the claims is required.  
Claim 22 recites “the grip” in line 2. This limitation lacks antecedent basis because the finger grip is previously only recited functionally (A package for an attachable grip). Examiner 
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. Applicant’s arguments are with respect to newly added claim limitations which have been addressed above in the new grounds of rejection. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9204711 and US 9033384 teach similar finger grip devices that are pertinent to applicant’s disclosure that have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677